Title: From Alexander Hamilton to Benjamin Lincoln, 6 September 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentSeptember 6th. 1790
Sir
The excuses made by the owners of the Lighter, as stated in your letter of the 17th. Ulto, may be true but as they are the mere allegations of the Defendants, you will percieve the impropriety of considering them as sufficient to justify them. The seizure of a Boat under such circumstances was a prudent & necessary step, and it seems proper that you consider further whether the law does not require the prosecution of the lighter Men, for the penalties incurred by an agency including Goods not legally entered.
The last purchase of Oil, I observe is at a reduced Price. It is necessary that you send on the Contract to be submitted to the President. The confirmation of it, I presume, from the terms, will be a matter of course.
Measures should be taken without delay to have the repairs of the Plymouth Lighthouse effected.
The information given in your letter 23d July concerning the danger to the revenue from the footing on which the importation & exportation of Fish now stand, have been Noted for use when the Legislature shall take up that subject. You are aware however that under the present laws, you have a right to proof on the Oath of the exporter that the Fish &ca on which the allowance is claimed was legally imported, & in what Vessel, or Vessels as in the case of Drawbacks.
I am Sir  very respectfully  Your Obedient Servant
A Hamilton
Benjamin Lincoln EsqrCollector Boston
